DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Response to Amendment
3.  The amendment filed by applicant on March 1, 2021 has been fully considered. The amendment to instant claim 16 is acknowledged. Specifically, claim 16 has been amended to include the limitations of the polypropylene B having a flexural modulus of at least 1500 MPa and the composition having thermoforming window of 7-13C. These limitations were taken from instant specification (Table 3, p. 31, lines 5-9, 25-30). In light of the amendment filed by applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

5. As currently amended, instant claim 16 recites the polypropylene B having a flexural modulus of at least 1500 MPa. However, instant specification does not provide a support for said limitation in its entirety. Thus, instant specification is silent with rtesect to the polypropylene B having flexural modulus of at least 1500 MPa, which appears to be an open-ended limitation. The exemplified polypropylenes B have flexural modulus of 1550 MPa (PPH1); 1300 MPa (PPH2) and 1500 MPa (PPH3) (p. 31, lines 5-30 of instant specification). Thus, the highest value of the flexural modulus supported by 
6.  The claim 16 recites the polypropylene B comprising at most 0.2 wt% of co-monomer. However, instant specification does not provide recite for said limitation in its entirety. Instant specification recites the polypropylene B comprising at most 0.2% of comonomer (p. 19, lines 23-30 of instant specification), but is silent with respect to the comonomer content being based on weight %. The comonomer content may be based on molar percent as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.  Claims 16-20, 22-24 are rejected under 35 U.S.C. 103 as unpatentable over Washiyama et al (US 6,586,531) in view of Kaarto et al (US 2010/0301059), as evidenced by Weng et al (US 2004/0054098).

8. Washiyama et al discloses a crystalline polyopropylene component containing:
A1) 25-75%wt (also as to instant claim 23) of a polypropylene fraction having MFR(A1) of 0.5-10 g/10 min;

wherein each of the components A1) and A2) is independently a propylene homopolymer or a random copolymer of propylene containing up to 8%wt, preferably 0.2-5%wt of ethylene or C4-10 alpha olefin (col. 3, lines 22-25, as to instant claim 18).

9. Since the components A1) and A2) can independently be a propylene homopolymer or a random copolymer of propylene with ethylene, it would have been obvious to a one of ordinary skill in the art to choose the component A1) as a propylene homopolymer and the component A2) as the propylene-ethylene copolymer. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
10. Thus, the component A1) of Washiyama et al comprising a propylene homopolymer having MFR of 0.5 g/10 min appears to correspond to the component B of instant claims. The component A2) of Washiyama et al comprising a random propylene-ethylene copolymer having MFR such that MFR(A2)/ MFR(A1) is 100, that is 50 g/10 min, appears to correspond to the polypropylene A of instant claims (as to instant claims 21-22).

Washiyama et al discloses the component A1) having MFR of 0.5 g/10 min wherein instant claim 16 recites the corresponding polypropylene having MFR of less than 0.5 g/10 min, it is examiner’s position that such value of MFR as 0.499 g/10 min is less than 0.5 g/10 min as required by instant claim 16, but is very close to the value of MFR of 0.5 g/10 min disclosed by Washiyama et al. It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

12. Given the components A1) and A2) are used in the weight ratio 50:50,  and are having MFR values of 0.5 g/10 min and 50 g/10 min, respectively, therefore, the MFR of the blend of the A1) and A2) will intrinsically and necessarily be, or would be reasonably expected to be within the range of 0.5-50 g/10 min or 1-30 g/10 min, as claimed in instant invention, as well (as to instant claim 24). Further, since a) the component A1) is a propylene homopolymer and thereby is crystalline; b) the component A2) is a propylene-ethylene copolymer containing as high as 8%wt of ethylene and c) the crystallinity, and thereby melting point, of the propylene polymer decreases with increasing of the percentage of the ethylene comonomer units, therefore, the melting points of the propylene homopolymer and the random propylene-ethylene copolymer will intrinsically and necessarily be, or would be reasonably expected to differ by at least 5.0ºC as well (as to instant claim 20). Where the claimed and prior art products are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. All ranges in the composition of Washiyama et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

14.  The MFR is determined in Washiyama et al according to ASTM D1238, condition L (col. 9, lines 13-15), which condition L is 2.16kg and 230ºC, as evidenced by Weng et al ([0089]). Therefore, MFR in the composition of Washiyama et al were determined at 2.16kg and 230ºC as well.

15.  The polypropylene composition of Washiyama et al is used for injection molding (col. 2, lines 13-20), and the produced  injection molded articles are having good Washiyama et al discloses the polypropylene composition being used for injection molding to produce injection molding articles, i.e. producing shaped articles using heat as well.

16.  Though Washiyama et al discloses the component A1) comprising a propylene homopolymer having MFR of 0.5 g/10 min,  corresponding to the component B of instant claims, Washiyama et al does not disclose the propylene homopolymer having MFR of less than 0.5 g/10 min and flexural modulus of at least 1500 MPa.

17. However, Kaarto et al discloses a propylene homopolymer used for making thermoformed molded articles having high stiffness, good compression strength, excellent processability (Abstract; [0017]), wherein said propylene homopolymer is having MFR of  0.1-20 g/10 min, or 0.3-5 g/10 min and flexural modulus  of 260-370 kpsi (1792-2551 MPa) ([0029], [0030]).

18. Since both Washiyama et al and Kaarto et al are related to propylene polymer compositions comprising propylene homopolymers having low MFR,  and used for making thermoformed molded articles, and thereby belong to the same field of endeavor, wherein Kaarto et al teaches the use of propylene homopolymers having MFR of as low as 0.1 g/10 min or 0.3 g/10 min and flexural modulus of 1792-2551 MPa Washiyama et al and Kaarto et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, the propylene homopolymer of Kaarto et al as the propylene homopolymer component A1) in the composition of Washiyama et al so to further improve stiffness, compression strength, excellent processability of the composition of Washiyama et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

19.  Since the composition of Washiyama et al in view of Kaarto et al is substantially the same as that claimed in instant invention, i.e. comprises the same propylene polymers having the same MFR rates and flexural modulus, with having significantly different MFR values, as claimed in instant invention, therefore, the composition of Washiyama et al in view of Kaarto et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having values overlapping with or close to those as claimed in instant invention as well, including thermoforming window of 7-13ºC, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20.  Claims 16-20, 22-24 are rejected under 35 U.S.C. 103 as unpatentable over Gahleitner et al (US 5,686,533) in view of Kaarto et al (US 2010/0301059).

21.  Gahleitner et al discloses a polypropylene composition comprising:
A) 70-95%wt (as to instant claims 16, 23) of a highly isotactic polypropylene having MFR (2.16 kg, 230C) of 0.1-100 g/10 min, preferably 0.5-50 g/10 min  and comprises a random copolymer of propylene with one or more alpha-olefins having a propylene content of at least 50%mol (Abstract, col. 2, lines 20-25);
B) 5-30%wt (as to instant claims 16, 23) of a highly amorphous polypropylene having a crystalline polypropylene fraction of up to 10%wt, MFR of 0.1-100 g/10 min, preferably 0.5-50 g/10 min and comprising a propylene homopolymer (Abstract; col. 2, lines 10-12).

22. Thus, the polypropylene B) of Gahleitner et al, corresponding to polypropylene B of instant claim 16, is having MFR of as low as 0.1 g/10 min.

23. Based on the teachings of Gahleitner et al, it would have been obvious to a one of ordinary skill in the art to choose the random propylene copolymer having MFR of 50 g/10 min as the component A), and the polypropylene homopolymer having MFR of 0.1 

24.  Given the component A) is a random propylene copolymer having MFR of 50 g/10 min, and the component B) is a polypropylene homopolymer having MFR of 0.1 g/10 min, therefore the melt flow rate ratio MFRA)/MFRB) will be 50/0.1=500 (as to instant claims 16, 17).

25.  Given the random copolymer of propylene with alpha-olefins comprises at least 50%mol of propylene, therefore, the content of the alpha-olefin comonomers will intrinsically be less than 50%mol, and in any case at least 1%wt as well (as to instant claim 18). Since the component B) is a propylene homopolymer, therefore, the content of present comonomers will intrinsically and necessarily be zero percent, and in any case at most 0.2% as well (as to instant claim 19).

26. Given the component A) is an isotactic polypropylene having an isotactic index of more than 90 (Abstract), and thereby highly crystalline, and the component B) is specified as being amorphous having a crystalline fraction of up to 10%wt, i.e. including zero percent of crystalline fraction, therefore, the components A) and B) will intrinsically and necessarily have different melting points as well, and in any case the difference in the melting point values will intrinsically and necessarily be at least 5.0ºC as well (as to instant claim 20). Further, given the components A) and B) are used in the weight ratio 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

27.  All ranges in the composition of Gahleitner et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
28.  Instant specification defines “thermoforming” as the process of making shaped article under heat (p. 25, lines 23-27; p. 26, lines 18-20 of instant specification). Gahleitner et al discloses the polypropylene composition being used for injection 

29. Though Gahleitner et al discloses the component B) comprising a propylene homopolymer having MFR of as low as 0.1 g/10 min,  corresponding to the component B of instant claims, Gahleitner et al does not disclose the propylene homopolymer component B) having flexural modulus of at least 1500 MPa.

30. However, Kaarto et al discloses a propylene homopolymer used for making thermoformed molded articles having high stiffness, good compression strength, excellent processability (Abstract; [0017]), wherein said propylene homopolymer is having MFR of  0.1-20 g/10 min, or 0.3-5 g/10 min and flexural modulus  of 260-370 kpsi (1792-2551 MPa) ([0029], [0030]).

31. Since both Gahleitner et al and Kaarto et al are related to propylene polymer compositions comprising propylene homopolymers having low MFR, such as low as 0.1 g/10 min,  and used for making thermoformed molded articles, and thereby belong to the same field of endeavor, wherein Kaarto et al teaches the use of propylene homopolymers having MFR of as low as 0.1 g/10 min or 0.3 g/10 min and flexural modulus of 1792-2551 MPa for making thermoformed articles having high stiffness, good compression strength, excellent processability, therefore, based on the combined teachings of Gahleitner et al and Kaarto et al, given a thermoformed article having a high stiffness is desired, it would have been obvious to a one of ordinary skill in the art Gahleitner et al so to further improve stiffness, compression strength, excellent processability of the composition of Gahleitner et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

32. Since the composition of Gahleitner et al in view of Kaarto et al is substantially the same as that claimed in instant invention, i.e. comprises the same propylene polymers having MFR and flexural modulus as claimed in instant invention, i.e. having significantly different MFR values, therefore, the composition of Gahleitner et al in view of Kaarto et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having values overlapping with or close to those as claimed in instant invention as well, including thermoforming window of 7-13ºC. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
33.  Applicant's arguments filed on March 1, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth below.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764